Citation Nr: 1604447	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hepatic cysts.

2.  Whether there was clear and unmistakable error (CUE) in the December 13, 1996 rating decision denying service connection for irritable bowel syndrome.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to an initial compensable rating for left ear hearing loss.

6.  Entitlement to an initial rating higher than 50 percent, prior to August 9, 2012, and entitlement to a rating higher than 70 percent, thereafter, for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to April 1988 and July 1990 to November 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2009, July 2010, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a September 2012 statement of the case, the RO granted an increased evaluation of 70 percent for PTSD, effective August 2012.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues of entitlement to service connection for tinnitus and right ear hearing loss and entitlement to an initial compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal to reopen a previously denied claim for entitlement to service connection for hepatic cysts was requested.

2.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal to determine whether there was CUE in the December 13, 1996 rating decision denying service connection for irritable bowel syndrome was requested.

3.  Prior to August 9, 2012, the Veteran's PTSD was manifested by symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas.

4.  From August 9, 2012, the Veteran's PTSD is not manifested by total occupational and social impairment.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal to reopen a previously denied claim for entitlement to service connection for hepatic cysts by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal to determine whether there was CUE in the December 13, 1996 rating decision denying service connection for irritable bowel syndrome by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Prior to August 9, 2012, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2015).

4.  From August 9, 2012, the criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained treatment records and multiple adequate VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA and VBMS records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2015 hearing, the undersigned VLJ fully explained the issue involved.  See August 2015 Board transcript, page 2.  Also, the VLJ informed the Veteran what was required to substantiate his claim for an increased rating.  Id. at page 2.  The Veteran was represented at the hearing by a private attorney.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Withdrawn Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the appeals to reopen a previously denied claim for entitlement to service connection for hepatic cysts and to determine whether there was CUE in the December 13, 1996 rating decision denying service connection for irritable bowel syndrome.  See August 2015 BVA Hearing Transcript.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


III.  Entitlement to an Initial Rating Higher than 50 Percent, prior to August 9, 2012, and to a Rating Higher than 70 Percent Thereafter, for PTSD

The Veteran seeks entitlement to an increased rating for his PTSD.  He asserts his disability warrants a 70 percent rating for the entire appeal period.  See August 2015 BVA Hearing Transcript, page 2.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

Prior to August 9, 2012, the Veteran is rated as 50 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

From August 9, 2012, the Veteran is rated at 70 percent.  A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is relevant as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Service connection for PTSD was established by a July 2010 rating decision, at which time a 50 percent rating was assigned, effective February 2010.  In September 2012, the RO granted an increased evaluation of 70 percent for PTSD, effective August 2012.  The Veteran seeks a higher rating.

Prior to August 9, 2012

The Veteran was afforded a VA examination in April 2010.  The Veteran reported symptoms that affected his daily functioning, resulting in chronic detachment and maladjustment in employment and marital relationships.  The Veteran indicated that he did not have trouble sleeping.  The Veteran reported a history of violent behavior that resulted in time in jail on a few occasions.  He did not report a history of suicide attempts.  The Veteran indicated that he was on medication for his PTSD, but still experienced depression.  He also stated that he received psychotherapy for his PTSD as often as one time per month, with a good response.  The Veteran indicated that he was divorced and had a non-existent relationship with his ex-wife.  It was noted that he was currently employed and had an "ok" relationship with his supervisor and co-workers.  Examination revealed orientation within normal limits.  The examiner stated the Veteran appeared unemotional and his speech was monotone.  Affect and mood were flattened.  The examiner stated that the Veteran exhibited avoidance of all family and acquaintances, and had feelings of detachment or estrangement from others.  He also had irritability or outbursts of anger that continued to persist, resulting in jail time on several occasions for charges such as aggravated assault and theft.  A GAF score of 48 was assigned, indicating serious symptoms.

A VA outpatient note from July 2012 demonstrates that the Veteran sought treatment for depression.  He noted that for weeks he had been sad and experienced anhedonia.  He was also having trouble with concentration and decreased energy.  The Veteran reported that he had no friends or family.  It was noted that he had been fired for work-force violence in the past, as well as released from a teaching position due to yelling at the students.  The examiner reported that the Veteran had been arrested for assault twice, as well as for theft and fleeing a police officer.  Mental status examination revealed he was oriented, but had a dysphoric mood and restricted affect.  He expressed signs of depression, such as reduced interests, guilt, reduced energy, reduced concentration, thoughts of death/dying and over-sleeping.  He was assigned a GAF score of 58.

The Veteran has testified and submitted statements indicating that his symptoms are more severe than what is represented by a 50 percent rating, prior to August 9, 2012.  The Veteran testified during the August 2015 Board hearing that he experienced suicidal thoughts, prior to August 2012, as well as severe depression and anger issues.  See August 2015 BVA Hearing Transcript, pages 3-4.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

After analysis of the evidence of record, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent rating, but no higher, prior to August 9, 2012.

With respect to the Veteran's mood, the Board notes that the Veteran reported depression throughout the entire period under consideration.  The evidence shows that the Veteran experienced continuous depression.  The April 2010 VA examiner noted that the Veteran's chronic detachment and maladjustment affected his daily functioning.  It was also noted during the April 2015 VA examination that the Veteran's depression continued despite medication.  His affect and mood were also flattened.  Thus, with regard to the frequency and severity of the Veteran's depressive symptoms, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, and have affected his daily functioning.  However, the severities of these feelings have not resulted in total impairment of functioning.  

Regarding the Veteran's judgment and thinking, the Veteran was consistently found to be oriented in all spheres, to have organized and appropriate thought processes, and to have normal knowledge, judgment, and insight.  However, the Veteran has a history of impaired impulse control and unprovoked irritability with periods of violence, as demonstrated by his charges of assault and theft.  There has been no indication that the Veteran experienced symptoms such as memory loss, persistent delusions, hallucinations or grossly inappropriate behavior.  Additionally, at no examination did the Veteran's speech rise to the level of gross impairment in communication, nor was it illogical, obscure, or irrelevant.  Also, while the Veteran has periods of anger, he is not in persistent danger of hurting others. 

With respect to the Veteran's social functioning, the Veteran consistently reported that he had no friends or family and experienced feelings of detachment and estrangement from others.  The April 2010 VA examiner noted that the Veteran exhibited avoidance of all family and acquaintances.  Of note, however, the July 2012 VA treatment report indicates that the Veteran was living with his father and sister.  Therefore, the Board finds that the Veteran experiences impairment in family relations, but does not experience total social impairment.

In regards to the Veteran's occupational functioning, the Board notes that the Veteran stated at his April 2010 VA examination that he was working, but described situations in which he had trouble interacting with customers.  In July 2012, the evidence indicates that the Veteran had been fired for work-force violence in the past, as well as released from a teaching position due to yelling at students.  The Veteran indicated during multiple examinations that he had trouble with concentration and decreased energy.  This evidence shows that there are some impediments to the Veteran's occupational functioning caused by his PTSD, which more nearly approximate a 70 percent rating.  

Finally, the Board acknowledges that the Veteran was assigned GAF scores of 48 and 58, prior to August 2012.  These GAF scores are indicative of serious and moderate symptoms, respectively. 

For all the reasons discussed above, the overall evidence shows that the Veteran is entitled to a rating of 70 percent, but no higher, for the period prior to August 9, 2012.


From August 9, 2012

The Veteran was afforded a VA examination in August 2012.  The Veteran indicated that he lived with his father, sister, sister's daughter and sister's boyfriend.  He indicated that his living situation was "not very great" and that he has difficulty dealing with family conflict without exploding and getting angry.  He reported that he rarely talks or sees his son, and that he only talks to his father and his girlfriend.  The Veteran indicated that he had not worked the prior month and that due to his irritability and temperament, jobs with little social interaction are better for him than teaching.  The examiner indicated that the Veteran experienced symptoms such as depressed mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, low self-esteem, low energy, and feelings of hopelessness.  The Veteran was assigned a GAF score of 59.

An October 2012 VA outpatient note stated that the Veteran was improved, and that his girlfriend had been accepted by his family.  He was working for two different companies, as a driver.  He described better motivation and concentration.  A GAF score of 76 was assigned.

A March 2013 VA outpatient note indicates that the Veteran was doing "fine."  He reported having a good mood and better concentration.  His affect was euthymic and he was alert and oriented.  A GAF score of 77 was assigned.

A February 2014 VA outpatient note indicated that the Veteran was doing fair.  He reported not sleeping well, but having good motivation and better concentration.  A GAF score of 75 was assigned.

A VA outpatient note from June 2014 indicated that the Veteran was sleeping well, had good motivation and better concentration.  He also indicated that he was going back to work the following month.  The Veteran was alert and attentive, his grooming was appropriate and his speech was normal.  A GAF score of 75 was assigned.

The Veteran was afforded a VA examination in March 2015.  The Veteran reported he had been married twice and divorced.  Since divorcing his second wife, approximately 15 years ago, he has been without a permanent residence.  The examiner noted that the Veteran has had an erratic employment history.  The Veteran indicated that he earned a degree in education with a teaching certificate; however, he was never able to teach again after throwing a stapler at a child during his first job assignment.  He also worked for a delivery company but was fired after being caught stealing.  The following job, at a factory, he was fired due to excessive leave.  The Veteran reported he worked as a delivery/courier for the past 10 years and that the line of work suited him because it is solitary in nature.  The examiner stated that the Veteran exhibits a grossly impaired understanding of social situations, thereby exercising poor judgment in life decisions.  The examiner also stated that the Veteran was content in solitary activities and had a markedly reduced affect.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from August 9, 2012, the Veteran's PTSD is appropriately evaluated as the currently assigned 70 percent rating.  The evidence shows that the Veteran was able to maintain some social interactions with family members.  Although the Veteran continues to have interpersonal difficulties due to his PTSD, he has maintained a relationship with his girlfriend.  Furthermore, the Veteran is living with his father and sister.  Thus, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.

Moreover, the evidence does not indicate that the Veteran exhibited symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; disorientation to time or place; or memory loss of close relatives, own occupation, or own name. 

The Board acknowledges that the Veteran testified that he has an intermittent inability to perform activities of daily living.  This symptom, however, is contemplated in the currently assigned 70 percent rating.  The Board also notes that the Veteran indicated some suicidal ideations, but he consistently denied any active suicidal and homicidal ideations during VA treatment appointments and VA examinations.  Therefore, the Board finds he is not in persistent danger of hurting himself or others, and therefore, his symptoms are not of the frequency, severity, and duration as contemplated in a 100 percent rating. 

Concerning the Veteran's occupational impairment, the Board acknowledges that the Veteran was fired from several jobs due to his short temper, irritability, and anger.  However, the Veteran indicated that he is currently working two jobs and is better suited to his current job as a driver, as it is solitary in nature.  Therefore, the Veteran does not exhibit total occupational impairment.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the type and severity of symptoms that indicate a certain level of disability.  Examining the Veteran's PTSD symptoms as a whole, however, the Board concludes that the Veteran's symptomatology does not more nearly approximate the criteria for a higher 100 percent rating, from August 9, 2012.  The Veteran's symptoms do not demonstrate total occupational and social impairment.  Accordingly, the currently assigned 70 percent rating appropriately addresses the Veteran's psychiatric symptoms, from August 9, 2012. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current 70 percent evaluation assigned and do not more nearly approximate the criteria for a higher evaluation, from August 9, 2012.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As the preponderance of the evidence is against the claim, the claim must be denied.

Other Considerations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's PTSD is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  While the Veteran does suffer significant impairments in his social and occupational functioning, those impairments are squarely contemplated by the rating criteria supporting a 70 percent rating and there are no additional factors that are unusual.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Board finds that the record does not raise the issue of entitlement to a TDIU.  For example, the Veteran indicated during a March 2015 VA examination that he is currently employed as a delivery person/courier.  See March 2015 VA examination.  Thus, no further action on this issue is warranted. 


ORDER

The appeal to reopen a previously denied claim for entitlement to service connection for hepatic cysts is dismissed.

The appeal to determine whether there was CUE in the December 13, 1996 rating decision denying service connection for irritable bowel syndrome is dismissed.

Prior to August 9, 2012, entitlement to an initial rating of 70 percent, but no higher, for PTSD, is granted, subject to the laws and regulations governing the payment of VA compensation.

From August 9, 2012, entitlement to a rating higher than 70 percent for PTSD is denied.



REMAND

In February 2013, the RO issued a rating decision that denied service connection for right ear hearing loss and tinnitus and granted a noncompensable rating for left ear hearing loss.  In July 2013, the RO received a statement from the Veteran indicating his disagreement with the decision.  

A statement of the case (SOC) must be issued on these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a SOC with respect to the issues of entitlement to service connection for right ear hearing loss and tinnitus, and entitlement to an initial compensable rating for left ear hearing loss.
 
2.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues. 

3.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


